        Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.

      PROPOSED ORDER GRANTING COALITION PLAINTIFFS’
   [CORRECTED] RULE 59(E) MOTION TO ALTER OR AMEND THE
   COURT’S OPINION AND ORDER [DOC. 918] REQUIRING PAPER
                    POLLBOOK BACKUPS

       This matter is before the Court on the [Corrected] Coalition Plaintiffs’ Rule

59(E) Motion To Alter Or Amend The Court’s Opinion And Order (Doc. 918)

Requiring Paper Pollbook Backups.

       Upon considering the motion and supporting authorities, the response from

the Defendants, and the evidence and pleadings of record, the Court finds good

cause to later or amend its prior Order (Doc. 918) as set out herein.

       The Court accordingly GRANTS the motion.

       1.    IT IS ORDERED THAT the language of text on Page 64 of the

Court’s Opinion and Order (Doc. 918) is hereby amended as follows:
       Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 2 of 8




            Effective immediately, the Secretary of State shall

            generate and transmit to each county election

            superintendent at the close of absentee in-person early

            voting an updated electors list in a format capable of

            printing by the election superintendent that includes all of

            the information located in the electronic pollbook

            necessary for printing precinct-level information

            required in each polling place to check in voters and

            issue ballots to eligible voters. [FN 26] Alternatively,

            the Secretary may assume responsibility for the

            printing and delivery function. In either case, the

            Secretary of State shall be responsible for the cost of

            printing and delivery. . . . .

(Doc. 918, at 64 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

      2.    IT IS FURTHER ORDERED THAT the language of text and related

footnotes in the first subparagraph currently numbered (4) and the second

subparagraph currently numbered (4) on Page 65 of the Court’s Opinion and Order

(Doc. 918) is hereby amended as follows:

                                             2
       Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 3 of 8




            . . . (4) to allow voters who are shown to be eligible

            electors on the paper pollbook backups, but who are

            shown on the paper pollbook backups updated list as

            having requested an absentee mail-in ballot, to have

            their absentee ballot canceled [FN 28] and to cast a

            regular or emergency ballot that is not to be treated as a

            provisional ballot, provided that such voter’s absentee

            ballot is cancelled in accordance with O.C.G.A. § 21-

            2-388 such voter either surrenders the absentee ballot

            to the poll manager of the precinct or in the case of a

            voter who has requested but not yet received their

            absentee ballot completes an elector’s oath [FN 29]

            affirming the voter has not marked or mailed an

            absentee ballot for voting in such primary or election.

            (5) (4) to take every reasonable measure to ensure . . . .

(Doc. 918, at 65 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)




                                           3
       Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 4 of 8




      3.    IT IS FURTHER ORDERED THAT the language of text in the

paragraph currently numbered (5) on Page 66 of the Court’s Opinion and Order

(Doc. 918) is hereby amended as follows:

            . . . and (6) (5) begin polling place operations on

            Election Day with at least 40% of the number of

            registered voters to a polling place and at all times

            thereafter maintain a sufficient stock of emergency paper

            ballots in compliance with Ga. Comp. R. & Regs. 183-1-

            12-.11(2)(c) and 183-1-12-.01. [FN 30]. The cost of

            obtaining the initial stock of emergency paper ballots

            above the requirements of Ga. Comp. R. & Regs. 183-

            1-12-.11(2)(c) shall be borne by the Secretary of State.

            ....

(Doc. 918, at 66 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

      4.    IT IS FURTHER ORDERED THAT the language of Court’s Opinion

and Order (Doc. 918) is hereby amended to include the following additional

findings of fact and conclusions of law:




                                           4
Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 5 of 8




           First, the Court’s findings discussed herein,

     including the finding of a likelihood of imminent harm to

     voters from Defendants’ unenjoined conduct, apply with

     respect to each upcoming election in Georgia, namely the

     November 2020 general election, the December 2020

     runoff election, the January 2021 election, and any

     subsequent elections to be held after January 2021.

           Second, the relief granted by this Opinion and

     Order is hereby independently granted for, and shall apply

     to Defendants in respect of, the conduct of each upcoming

     election in Georgia, namely the November 2020 general

     election, the December 2020 runoff election, the January

     2021 election, and any subsequent elections to be held

     after January 2021.

SO ORDERED this ___ day of _____, _______.

                              ________________________
                              Amy Totenberg
                              United States District Court Judge




                                 5
     Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 6 of 8




    Respectfully submitted this 9th day of October, 2020.

/s/ Bruce P. Brown                        /s/ Robert A. McGuire, III
Bruce P. Brown                            Robert A. McGuire, III
Georgia Bar No. 064460                    Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)
1123 Zonolite Rd. NE                      ROBERT MCGUIRE LAW FIRM
Suite 6                                   113 Cherry St. #86685
Atlanta, Georgia 30306                    Seattle, Washington 98104-2205
(404) 881-0700                            (253) 267-8530
                Counsel for Coalition for Good Governance
/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                      6
     Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 7 of 8




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.


                     CERTIFICATE OF COMPLIANCE
      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font

type of Times New Roman and a point size of 14.

                                               /s/ Robert A. McGuire, III
                                               Robert A. McGuire, III




                                     7
        Case 1:17-cv-02989-AT Document 958-2 Filed 10/09/20 Page 8 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                  Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.


                          CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                     /s/ Robert A. McGuire, III
                                                     Robert A. McGuire, III




                                           8
